                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


JAE ROBINSON,

                       Plaintiff,

       v.                                                     Case No. 18-C-380

CO JODI BARRETT,
DON UHERKA, and
DANIEL MARKELZ,

                       Defendants.


               ORDER ADOPTING REPORT AND RECOMMENDATION


       Plaintiff Jae Robinson, who is currently representing himself and serving a state prison

sentence at Waupun Correctional Institution, filed this action pursuant to 42 U.S.C. § 1983, alleging

that Defendants Jodi Barrett, Don Uherka, and Daniel Markelz violated the Eighth Amendment by

failing to protect him from self-harm. The court designated Magistrate Judge William E. Duffin

to hear and determine any pretrial matter pending before this court in accordance with 28 U.S.C.

§§ 636(b)(1)(A) and (B). Defendants filed a motion for summary judgment on November 23, 2018.

On April 26, 2019, Magistrate Judge Duffin submitted his Report and Recommendation that

Defendants’ motion be granted. Robinson filed a timely objection on May 9, 2019, and Defendants

filed a response on May 23, 2019.

       Robinson’s objections, as Defendants observe, is simply a rehash of the same arguments he

offered in opposition to their motion for summary judgment and are addressed in Magistrate Judge

Duffin’s Report and Recommendation. Having considered the Report and Recommendation,

Robinson’s objections, and Defendants’ response, the court OVERRULES Robinson’s objections
and ADOPTS Magistrate Judge Duffin’s Report and Recommendation in its entirety. Accordingly,

Defendants’ motion for summary judgment (Dkt. No. 26) is GRANTED and the case is dismissed.

The Clerk is directed to enter judgment accordingly.

       SO ORDERED this 30th day of May, 2019.

                                            s/ William C. Griesbach
                                            William C. Griesbach, Chief Judge
                                            United States District Court




                                               2
